EXHIBIT 10.1



 

SECOND AMENDMENT TO  

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into and effective as of November 6, 2009, among CRIMSON
EXPLORATION INC., a Delaware corporation (the “Borrower”), the undersigned
Guarantor (the “Guarantor”), the Lenders party to the Credit Agreement
referenced below (the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent for the Lenders (in such capacity, together with its
successors in such capacity, “Administrative Agent”, and in its individual
capacity “Wells Fargo”).

 

WITNESSETH:

WHEREAS, Borrower, the Guarantor, Administrative Agent and the Lenders entered
into that certain Amended and Restated Credit Agreement dated as of May 31,
2007, as amended by that certain First Amendment to Amended and Restated Credit
Agreement dated as of July 31, 2009 (as the same may be renewed, extended,
amended or restated from time to time, the “Credit Agreement”), whereby
Administrative Agent and the Lenders agreed to make available to Borrower a
credit facility upon the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, Borrower and Guarantor have asked Administrative Agent and the Lenders
to amend certain provisions of the Credit Agreement to reflect certain changes
therein; and

 

WHEREAS, Administrative Agent and the Lenders have agreed to amend certain
provisions of the Credit Agreement as set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, the parties to this Amendment hereby agree as follows:

 

SECTION 1.    Terms Defined in Credit Agreement. As used in this Amendment,
except as may otherwise be provided herein, all capitalized terms defined in the
Credit Agreement shall have the same meaning herein as therein, all of such
terms and their definitions being incorporated herein by reference. The Credit
Agreement, as amended by this Amendment, is hereinafter called the “Agreement.”

 

SECTION 2.    Amendments to Credit Agreement. Subject to the conditions
precedent set forth in Section 3 hereof, the Credit Agreement is hereby amended
as follows:

 

(a)         Section 1.02 of the Credit Agreement is hereby amended by restating
the definition of the term “Majority Lenders”, in its entirety, as follows:

 

“"Majority Lenders" shall mean, at any time while no Loans are outstanding,
Lenders having more than fifty percent (50%) of the Aggregate Revolving Credit
Commitments and, at any time while Loans are outstanding, Lenders holding more
than fifty percent (50%) of the outstanding aggregate principal amount of the
Loans (without regard to any sale by a Lender of a participation in any Loan
under Section 12.06(c), but with the aggregate amount of each Lender's risk
participation and funded participation in LC Obligations and Swing Line Loans
being deemed "held" by such Lender for purposes of this definition); provided,
however, that the foregoing percentages shall be increased to (A) sixty-six and
two-thirds percent (66 2/3%) when determining the Majority Lenders for purposes
of (i) redeterminations of the Borrower Base pursuant to Section 2.08, and (ii)
effecting any waiver, modification or amendment of Section 9.16 or Section 9.17;
and (B) sixty percent (60%) when determining the Majority Lenders for purposes
of effecting any other waiver, modification or amendment;

 

--------------------------------------------------------------------------------

provided further, however for all purposes hereunder, including, without
limitation, the approval of any redetermined Borrowing Base pursuant to Section
2.08, Agent alone, shall constitute the Majority Lenders at any time that Agent
is the sole Lender hereunder and if there are two or more Lenders, it shall take
at least two Lenders holding the foregoing required percentages, including the
Agent at any time that the Agent is a Lender hereunder with at least twenty-five
percent (25%) of the Aggregate Revolving Credit Commitments and, at any time
while Loans are outstanding, holding at least twenty-five (25%) of the
outstanding principal amount of the Loans (without regard to any sale by the
Agent of a participation in any Loan under Section 12.06, but with the aggregate
amount of each Lender's risk participation and funded participation in LC
Obligations and Swing Line Loans being deemed "held" by such Lender for purposes
of this definition), to constitute the "Majority Lenders."”

 

SECTION 3.    Conditions of Effectiveness. The obligations of Administrative
Agent and the Lenders to amend the Credit Agreement as provided herein are
subject to the fulfillment of the following conditions precedent:

 

(a)        Borrower and Guarantor shall have delivered to Administrative Agent
multiple duly executed counterparts of this Amendment; and

 

 

(b)

no Material Adverse Effect shall have occurred.

 

SECTION 4.    Representations and Warranties. Borrower and Guarantor each
represents and warrants to Administrative Agent and the Lenders, with full
knowledge that Lenders are relying on the following representations and
warranties in executing this Amendment, as follows:

 

(a)        It has the organizational power and authority to execute, deliver and
perform this Amendment, and all organizational action on the part of it
requisite for the due execution, delivery and performance of this Amendment has
been duly and effectively taken.

 

(b)       The Agreement, the Loan Documents and each and every other document
executed and delivered in connection herewith constitute the legal, valid and
binding obligation of it, to the extent it is a party thereto, enforceable
against it in accordance with their respective terms.

 

(c)        This Amendment does not and will not violate any provisions of any of
the Organization Documents of it or any contract, agreement, instrument or
requirement of any Governmental Authority to which it is subject. Its execution
of this Amendment will not result in the creation or imposition of any lien upon
any of its properties other than those permitted by the Credit Agreement and
this Amendment.

 

(d)       Execution, delivery and performance of this Amendment does not require
the consent or approval of any other Person (other than all Lenders), including,
without limitation, any regulatory authority or governmental body of the United
States of America or any state thereof or any political subdivision of the
United States of America or any state thereof.

 

 

(e)

As of the date of this Amendment, it is Solvent.

 

(f)        Except to the extent expressly set forth herein as the contrary,
nothing in this Section 4 is intended to amend any of the representations or
warranties contained in the Agreement or the Loan Documents to which Borrower is
a party.

 

2

 

--------------------------------------------------------------------------------

 

SECTION 5.

Reference to and Effect on the Agreement.

 

(a)        Upon the effectiveness hereof, on and after the date hereof, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, shall mean and be a reference to the Credit
Agreement as amended hereby.

 

(b)       Except as specifically amended by this Amendment, the Agreement shall
remain in full force and effect and is hereby ratified and confirmed.

 

SECTION 6.    Cost, Expenses and Taxes. Borrower agrees to pay all reasonable
legal fees and expenses to be incurred in connection with the preparation,
reproduction, execution and delivery of this Amendment and the other instruments
and documents to be delivered in connection with the transactions associated
herewith, including reasonable attorneys’ fees, and agree to save Administrative
Agent harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such fees.

 

SECTION 7.    Extent of Amendment. Except as otherwise expressly provided
herein, neither the Agreement nor the other Loan Documents are amended, modified
or affected by this Amendment. Borrower hereby ratifies and confirms that:

 

(a)       except as expressly amended or waived hereby, all of the terms,
conditions, covenants, representations, warranties and all other provisions of
the Agreement remain in full force and effect;

 

(b)       each of the other Loan Documents are and remain in full force and
effect in accordance with their respective terms; and

 

 

(c)

the Collateral is unimpaired by this Amendment.

 

SECTION 8.   Grant and Affirmation of Security Interest. Borrower hereby
confirms and agrees that:

 

(a)       except as otherwise expressly set forth herein any and all liens,
security interests and other security or Collateral now or hereafter held by
Administrative Agent or Lenders as security for payment and performance of the
obligations are hereby renewed and carried forth to secure payment and
performance of all of the Obligations; and

 

(b)       the Loan Documents, as such may be amended in accordance herewith, are
and remain legal, valid and binding obligations of the parties thereto,
enforceable in accordance with their respective terms.

 

SECTION 9.    Claims.   As additional consideration to the execution, delivery,
and performance of this Amendment by the parties hereto and to induce
Administrative Agent and the Lenders to enter into this Amendment, Borrower and
Guarantor each represents and warrants that it does not know of any defenses,
counterclaims or rights of setoff to the payment of any Obligations of Borrower
or Guarantor to Administrative Agent or Lenders.

 

SECTION 10.   Execution and Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile

 

3

 



 

--------------------------------------------------------------------------------

and other Loan Documents shall be equally as effective as delivery of a manually
executed counterpart of this Amendment and such other Loan Documents.

 

SECTION 11.   Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of Texas.

 

SECTION 12.   Headings. Section headings in this Amendment are included herein
for convenience and reference only and shall not constitute a part of this
Amendment for any other purpose.

 

SECTION 13.   NO ORAL AGREEMENTS. THE RIGHTS AND OBLIGATIONS OF EACH OF THE
PARTIES TO THE LOAN DOCUMENTS SHALL BE DETERMINED SOLELY FROM WRITTEN
AGREEMENTS, DOCUMENTS, AND INSTRUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN
SUCH PARTIES ARE SUPERSEDED BY AND MERGED INTO SUCH WRITINGS. THIS AGREEMENT (AS
AMENDED IN WRITING FROM TIME TO TIME) AND THE OTHER WRITTEN LOAN DOCUMENTS
EXECUTED BY BORROWER, GUARANTOR, ADMINISTRATIVE AGENT AND LENDERS (TOGETHER WITH
ALL FEE LETTERS AS THEY RELATE TO THE PAYMENT OF FEES AFTER THE CLOSING DATE)
REPRESENT THE FINAL AGREEMENT BETWEEN SUCH PARTIES, AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY SUCH
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH PARTIES.

 

SECTION 14.  No Waiver. Except as set forth herein, Borrower and Guarantor each
agrees that no Event of Default and no Default has been waived or remedied by
the execution of this Amendment by Administrative Agent and Lenders, and any
Default or Event of Default heretofore arising and currently continuing shall
continue after the execution and delivery hereof. Nothing contained in this
Amendment nor any past indulgence by Administrative Agent or the Lenders, nor
any other action or inaction on behalf of Administrative Agent or the Lenders
(i) shall constitute or be deemed to constitute a waiver of any Defaults or
Events of Default which may exist under the Agreement or the other Loan
Documents, or (ii) shall constitute or be deemed to constitute an election of
remedies by Administrative Agent or the Lenders or a waiver of any of the rights
or remedies of Administrative Agent or the Lenders provided in the Agreement or
the other Loan Documents or otherwise afforded at law or in equity.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Signature Pages Follow]

4

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

BORROWER:

 

CRIMSON EXPLORATION INC.,

a Delaware corporation

 

 

By:

/s/ E. Joseph Grady

E. Joseph Grady

 

Senior Vice President and

 

Chief Financial Officer

 

GUARANTOR:

 

CRIMSON EXPLORATION OPERATING, INC., a Delaware corporation

 

 

By:

/s/ E. Joseph Grady

 

E. Joseph Grady

 

Senior Vice President and

 

Chief Financial Officer

 

Signature Page to Second Amendment to

Amended and Restated Credit Agreement

(Crimson Exploration Inc.)



 

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT AND LENDER:

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By: /s/ Shiloh Davila

 

Name: Shiloh Davila

Title: Assistant Vice President

 

 

 

Signature Page to Second Amendment to

Amended and Restated Credit Agreement

(Crimson Exploration Inc.)



 

--------------------------------------------------------------------------------



LENDERS:

 

THE ROYAL BANK OF SCOTLAND plc

 

 

By: /s/ James Welch

 

Name: James Welch

Title: Senior Vice President

 

Signature Page to Second Amendment to

Amended and Restated Credit Agreement

(Crimson Exploration Inc.)



 

--------------------------------------------------------------------------------

FORTIS CAPITAL CORP.

 

By: /s/ Michaela Braun

 

Name: Michaela Braun

Title: Vice President

 

By: /s/ Stephen R. Staples

 

Name: Stephen R. Staples

Title: Director

 

                                          
                                                                     

 

Signature Page to Second Amendment to

Amended and Restated Credit Agreement

(Crimson Exploration Inc.)



 

--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC

 

By: /s/ Bebi Yasin

 

Name: Bebi Yasin

Title: Authorized Signatory

 

 

Signature Page to Second Amendment to

Amended and Restated Credit Agreement

(Crimson Exploration Inc.)



 

--------------------------------------------------------------------------------

BANK OF TEXAS, NA

 

By: /s/ Trudy W. Nelson

 

Name: Trudy W. Nelson

Title: Senior Vice President

 

 

Signature Page to Second Amendment to

Amended and Restated Credit Agreement

(Crimson Exploration Inc.)



 

--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A.

 

By: /s/ M. Duncan McDuffie

 

Name: M. Duncan McDuffie

Title: Vice President

 

 

Signature Page to Second Amendment to

Amended and Restated Credit Agreement

(Crimson Exploration Inc.)



 

--------------------------------------------------------------------------------

BANK OF SCOTLAND PLC

 

By: /s/ Julia R. Franklin

 

Name: Julia R. Franklin

Title: Assistant Vice President

 

 

Signature Page to Second Amendment to

Amended and Restated Credit Agreement

(Crimson Exploration Inc.)



 

 